per curiam:
El Municipio de Lares nos solicita la revisión de una resolución dictada por el Tribunal de Circuito de Apelaciones que revocó una sentencia parcial emitida por el Tribunal de Primera Instancia, Sala Superior de Utuado. Dicha sentencia parcial desestimó una causa de acción en daños y perjuicios contra el Municipio de Lares.
*700H-l
El 12 de abril de 1996, la Sra. Irma Pérez Pérez (en adelante la parte demandante) presentó una demanda so-bre daños y perjuicios contra el Municipio de Lares y su compañía aseguradora, Admiral Insurance Company. La parte demandante alegó que el 11 de julio de 1995, mien-tras caminaba por la acera que transcurre paralela a la carretera Núm. PR-111 frente a la Escuela Municipal Mariano Reyes, sufrió una caída. Argüyó que dicha caída fue el resultado de un desnivel en la acera y que, a consecuen-cia de lo ocurrido, sufrió lesiones en la espalda, la cadera y la rodilla izquierda. La parte demandante argumentó que la acera en donde había ocurrido el accidente le pertenecía al Municipio de Lares, y que éste había sido negligente al no proporcionarle el mantenimiento adecuado ni realizar las reparaciones necesarias. Alegó que dicha negligencia fue la causa próxima de su caída, por lo que le reclamó solidariamente al Municipio de Lares y a su compañía ase-guradora la suma de setenta y cinco mil dólares ($75,000) por los daños físicos y angustias mentales sufridos.(1)
El 21 de octubre de 1997, el Municipio de Lares pre-sentó una demanda contra tercero contra el Estado Libre Asociado de Puerto Rico. El Municipio alegó que la carre-tera Núm. PR-111 y la acera en donde había ocurrido la caída le pertenecían al gobierno estatal. Añadió que el De-partamento de Transportación y Obras Públicas estatal era quien le brindaba el servicio de mantenimiento a dicha acera. En consecuencia, el Municipio de Lares argüyó que no tenía control ni jurisdicción sobre el lugar donde ocurrió el accidente y que el Estado Libre Asociado de Puerto Rico era exclusivamente responsable a la parte demandante por todo o por parte de sus reclamaciones.(2)
*701El 19 de marzo de 1997, el Estado presentó “Moción solicitando desestimación y/o sentencia sumaria”, (3) acep-tando que tenía la jurisdicción y el control sobre la carre-tera Núm. PR-111 y que le brindaba los servicios de man-tenimiento a ésta. No obstante, acompañó su solicitud de sentencia sumaria con una declaración jurada del Subdi-rector Ejecutivo de la Directoría de Obras Públicas Estatal aclarando que, a tenor con la Ley Núm. 49 de 1ro de diciembre de 1917,(4) el Estado no tenía la jurisdicción y el control sobre la acera donde ocurrió el accidente. Además, argüyó que ésta era jurisdicción y estaba bajo el control del Municipio de Lares. A su vez, el Municipio de Lares pre-sentó una oposición a dicha solicitud de desestimación ar-gumentando que, conforme a la Ley de Administración, Conservación y Policía de las Carreteras Estatales de Puerto Rico,(5) la servidumbre de paso es parte integral de lo que constituye una carretera estatal. Argüyó que la acera constituye una servidumbre de paso. Adujo que no habiéndose efectuado un traspaso de la carretera Núm. PR — 111 al Municipio de Lares, la jurisdicción de la referida carretera y la acera permanece en manos del gobierno estatal. La moción de desestimación y/o sentencia sumaria fue declarada no ha lugar el 17 de abril de 1998.(6)
El 18 de noviembre de 1998, el Tribunal de Primera Instancia, Sala Superior de Utuado, luego de celebrar una vista evidenciaría, dictó sentencia parcial para desestimar la demanda presentada contra el Municipio de Lares.(7) Dicho tribunal entendió que la evidencia testifical presen-tada no demostró que la carretera Núm. PR-111 hubiese sido traspasada al Municipio de Lares, conforme el Art. 6 *702de la Ley Núm. 49.(8) Sostuvo su determinación en lo re-suelto por este Tribunal en Ortiz Carrasquillo v. Municipio de Naguabo, 108 D.P.R. 366 (1979).(9) Determinó que la jurisdicción de la acera le pertenecía al Estado Libre Aso-ciado de Puerto Rico. Este último presentó una moción de reconsideración el 9 de diciembre de 1998, la cual fue de-clarada no ha lugar el 12 de enero de 1999.(10)
Inconforme, el Estado presentó el 1ro de marzo de 1999 un recurso de certiorari ante el Tribunal de Circuito de Apelaciones. Dicho tribunal expidió el auto solicitado y re-vocó la determinación del Tribunal de Primera Instancia el 11 de mayo de 1999.(11) Concluyó que la acera le pertenecía al Municipio de Lares. Fundamentó su posición en lo re-suelto por este Tribunal en Vélez v. La Capital, 77 D.P.R. 701 (1954),(12) y en su interpretación de las disposiciones contenidas en la Ley Núm. 49, supra, y en la Ley de Admi-nistración, Conservación y Policía de las Carreteras Esta-tales de Puerto Rico. El Municipio de Lares presentó el 2 de junio de 1999 una moción de reconsideración ante el *703Tribunal de Circuito de Apelaciones.(13) Argumentó que el caso Vélez v. La Capital, supra, fue resuelto antes de la promulgación de la Ley de Administración, Conservación y Policía de las Carreteras Estatales, supra, por lo que no aplicaba al caso de autos. La moción de reconsideración fue declarada no ha lugar el 4 de junio de 1999.(14)
Inconforme con dicha determinación, el Municipio de Lares y Admiral Insurance Company acuden ante nos para señalar como errores cometidos por el Tribunal de Circuito de Apelaciones los siguientes:
A) Erró el Honorable Tribunal de Circuito de Apelaciones [,] Circuito Regional III (Arecibo-Utuado) al revocar la sentencia del Honorable Tribunal de Primera Instancia, Sala Superior de Utuado.
B) Erró el Honorable Tribunal de Circuito de Apelaciones [,] Circuito Regional III (Arecibo-Utuado) al determinar que el Municipio de Lares es el que ostenta la jurisdicción de la acera en la carretera #111. Petición de certiorari, pág. 6.
Sometidos los alegatos de las partes, estamos en posi-ción de resolver.
HH I — !
Antes de entrar en los señalamientos de error plantea-dos por los peticionarios, es menester atender y resolver la solicitud contenida en su alegato para que esta Curia tome conocimiento judicial del plano de la carretera Núm. PR-111 que se encuentra archivado en el Departamento de Transportación y Obras Públicas de Puerto Rico. Requie-ren que, mediante dicho plano, determinemos si la acera donde ocurrió la caída está comprendida dentro del área destinada para la servidumbre de paso de la carretera Núm. PR — 111. Sostienen que su solicitud es procedente, por ser público el registro de planos de carreteras del De-*704partamento de Transportación y Obras Públicas y por ser dicho hecho susceptible de determinación inmediata y exacta.
La Regla 11 de Evidencia(15) dispone lo siguiente:
(A) Los tribunales podrán tomar conocimiento judicial de hechos que no son razonablemente objeto de controversia por:
(1) Ser de conocimiento general dentro de la jurisdicción territorial del tribunal, o
(2) Ser susceptibles de determinación inmediata y exacta re-curriendo a fuentes cuya exactitud no puede ser razonable-mente cuestionada.
(B) Los tribunales podrán tomar conocimiento judicial, a iniciativa propia y deberán tomar conocimiento judicial a soli-citud de parte cuando ésta provea al tribunal con información suficiente para permitirle que tome tal conocimiento.
(C) La parte que solicita que se tome conocimiento judicial de un hecho debe notificar la solicitud a la parte adversa para dar oportunidad a ésta de prepararse y enfrentarse a la soli-citud, si así lo estimare conveniente. Una parte tiene derecho a ser oída en torno a si procede tomar conocimiento judicial.
(D) Los tribunales podrán tomar conocimiento judicial en cualquier etapa de los procedimientos, incluyendo la etapa apelativa.
(E) En casos criminales por jurado el juez instruirá a los miembros del jurado de que deben aceptar como concluyente cualquier hecho del cual se haya tomado conocimiento judicial. (Énfasis suplido.)
Esta regla regula lo relativo al conocimiento judicial de hechos adjudicativos, es decir, los hechos que están en controversia de acuerdo con las alegaciones de las partes y del derecho sustantivo que rige el asunto.(16) Esta regla permite que se tome conocimiento judicial de dichos hechos, cuando se establece que éstos son de conocimiento general dentro de la jurisdicción territorial o cuando éstos son susceptibles de determinación inmediata y exacta a través de una fuente, cuya exactitud no puede ser *705cuestionada.!17) En relación con este segundo criterio, se requiere que los hechos adjudicativos satisfagan un ele-mento de indisputabilidad. Esto es, que sean de fácil y pre-cisa corroboración. El tratadista Chiesa expone que el peso de persuadir al tribunal de la indisputabilidad de los he-chos adjudicativos recae en la parte que pretende que se tome conocimiento judicial.!18) Para que un tribunal pueda tomar conocimiento judicial de un hecho adjudicativo, es necesario que la parte proponente ponga al tribunal en con-dición de poder hacerlo. Esto se debe a que el conocimiento judicial se funda en la economía procesal probatoria, ya que sustituye la presentación de evidencia ante el Tribunal de Primera Instancia sea ésta testifical, documental o de otra índole.!19)
A la luz de la doctrina expuesta, concluimos que lo soli-citado por los peticionarios no es procedente. Los peticio-narios no colocaron a este Tribunal en posición de tomar conocimiento judicial del hecho pretendido. Copia certifi-cada del plano de la carretera estatal Núm. PR-111, del cual se solicita se tome conocimiento judicial, no fue pre-sentado ante este Tribunal.
Atendida la solicitud de los peticionarios, procedemos a discutir sus señalamientos de error.
hH hH
Discutiremos ambos señalamientos de error, por estar íntimamente relacionados.
La controversia ante nos gira en torno a quién tiene la jurisdicción y el control sobre la acera en donde ocurrió la caída. Para cumplir con nuestra encomienda, debemos in-terpretar de manera armónica las disposiciones pertinen-*706tes de la Ley Núm. 49, supra, y la Ley de Administración, Conservación y Policía de las Carreteras Estatales de Puerto Rico.
En nuestro ministerio de interpretar las leyes nos regimos por unas normas de hermenéutica que delimitan nuestra función. Los tribunales debemos considerar siempre cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobar una legislación, de manera que nuestra interpretación asegure la efectividad de la intención legislativa. (20) Interpretar una ley de forma contraria a la intención legislativa implica una usurpación por la Rama Judicial de las funciones de la Rama Legislativa. El texto de la ley, cuando éste es claro y libre de ambigüedad, no debe ser menospreciado bajo el pretexto de cumplir su espíritu.(21) Ante un lenguaje claro e inequívoco del legislador, el texto de la ley es la expresión por excelencia de la intención legislativa. (22) La literalidad de una ley sólo puede ser ignorada cuando ésta es claramente contraria a la verdadera intención o propósito legislativo.(23) Es entonces cuando debemos consultar el historial del estatuto que estamos interpretando.(24) La ex-posición de motivos de la ley, los informes de las comisiones y los debates en el hemiciclo, en adición al texto de ésta, son las fuentes de mayor importancia en la tarea de determinar el significado de un acto legislativo.(25) Debemos to-mar en consideración que todo acto legislativo persigue un propósito, trata de corregir un mal, alterar una situación existente, complementar una reglamentación vigente, fo-*707mentar algún bien específico o bienestar en general, reco-nocer o proteger un derecho, crear una política pública o formular un plan de gobierno, entre otros. En el proceso de encontrar el significado de una ley que logre los propósitos del legislador, la interpretación debe hacerse con fines so-cialmente útiles.(26) Por último, es obligación del tribunal armonizar, hasta donde sea posible, todas las disposiciones de ley envueltas en el caso con miras a lograr un resultado sensato, lógico y razonable que represente la intención del legislador. (27)
La Ley Núm. 49, supra, fue aprobada con el propósito de imponerle al entonces Comisionado del Interior de Puerto Rico la obligación ministerial de conservar y mantener los trozos de carreteras insulares que atraviesan las zonas urbanas de los pueblos, conocidos como travesías.(28) A estos efectos, dicha ley dispone, en su Art. 1,(29) lo siguiente:
Por la presente se ordena al Secretario de Transportación y Obras Públicas la conservación, por cuenta de su Departa-mento, de los trozos de carreteras que forman las travesías de los pueblos. (Énfasis suplido.) 9 L.P.R.A. sec. 12.
Dicha ley establece, además, que las travesías de los pueblos que sean así conservadas por el Departamento de Transportación y Obras Públicas de Puerto Rico, serán consideradas como parte de las carreteras estatales y so-metidas a las disposiciones vigentes de la ley para la con-servación y policía de los caminos públicos. Esto se recoge *708en el Art. 2 de la ley(30) que dispone, en lo pertinente, lo siguiente:
Las travesías de los pueblos que por virtud de las secs. 12 a 18 de este título sean conservadas por el Departamento de Transportación y Obras Públicas serán consideradas como parte de las carreteras estaduales y sometidas a las disposi-ciones vigentes en la ley para la conservación y policía de los caminos públicos del Estado Libre Asociado.
Sin embargo, dicho artículo también establece, de una manera clara y palmaria, lo siguiente:
Los municipios tendrán jurisdicción sobre las dos zonas ur-banizadas, a ambos lados de la travesía, y podrán fijar las alineaciones para construcción de edificios y aceras de acuerdo con lo que dispongan las ordenanzas municipales. (Enfasis suplido.)
Por otro lado, la Ley de Administración, Conservación y Policía de las Carreteras Estatales de Puerto Rico, en su Art. 1-02,(31) define lo que es una carretera estatal, sujeta a la responsabilidad del Estado en cuanto a custodia y conservación, y con relación a lo anterior dispone lo siguiente:
(a) “Carretera”.— [significará cualquier vía pública estatal para el tránsito vehicular que haya sido construida de acuerdo a alguna ley del Estado Libre Asociado de Puerto Rico o que, habiendo sido construida por una Agencia o Corporación Pú-blica, Estatal o Federal o por un municipio, haya sido transfe-rida legalmente al Departamento de Transportación y Obras Públicas para su custodia y conservación. Una carretera está integrada por la zona de rodaje, el paseo, la servidumbre de paso, así como puentes, obras de desagüe, rótulos, señales, barreras protectoras y todas las construcciones protectoras, necesarias y convenientes para el mejor tránsito de los vehículos.
*709(f) “Servidumbre de paso” significará la superficie de terreno ocupada por la carretera, e incluirá el área de rodaje, paseos, cunetas y terrenos adyacentes hasta la colindancia con la pro-piedad privada. (Énfasis suplido.)
Cuando la Asamblea Legislativa aprobó en 1973 la Ley de Administración, Conservación y Policía de las Carrete-ras Estatales de Puerto Rico, decidió dejar vigentes las dis-posiciones de la Ley Núm. 49, supra, aplicables específica-mente a las travesías de Puerto Rico. Presumimos que este acto legislativo tuvo la intención de que las travesías de Puerto Rico tuvieran un tratamiento en armonía con su propósito y espíritu. Dichos tramos de carretera se consi-derarían carreteras estatales para los efectos de su conser-vación; sin embargo, la jurisdicción de las zonas urbaniza-das y lo concerniente a la construcción de las aceras paralelas a éstas permanecerían bajo el control de los municipios. Igual trato se le han dado a las aceras que discurren paralelas a las travesías en los estados de la Unión. La Sec. 54.25.30 de Municipal Corporations de Mc-Quillin establece, en lo pertinente, lo siguiente: (32)
On the other hand, where a statute provides that the jurisdiction and control of the state over state trunkline highways running through cities, with regard to maintenance and liability, extends only to that portion used for vehicular traffic, the city is liable for the maintenance of sidewalks. (Enfasis suplido.)
Lo antes expresado varía, cuando el municipio por donde discurre la travesía decide conservar, a su propio cargo, el tramo de carretera. El Art. 4 de la Ley Núm. 49 (9 L.P.R.A. sec. 15) específicamente reglamenta el procedimiento para que un municipio sea exceptuado de las disposiciones de ese estatuto. Dicho artículo dispone lo siguiente^33)
*710Podrán ser exceptuadas de los efectos de las secs. 12 a 18 de este título las travesías de aquellos pueblos cuyos municipios declaren su deseo de no aceptar la intervención del Departa-mento de Transportación y Obras Públicas en la conservación de sus travesías. Esta declaración deberá ser remitida al Se-cretario de Transportación y Obras Públicas por conducto del Secretario de Estado. (Énfasis suplido.)
Por otro lado, el Art. 6 de la Ley Núm. 49 (9 L.P.R.A. see. 17) establece el procedimiento a seguir cuando un munici-pio, una vez acogido a los beneficios del estatuto, decide encargarse de la conservación de la travesía. Dicho artículo expone lo siguiente:(34)
En caso de que algún municipio de los que queden acogidos al beneficio de las secs. 12 a 18 de este título, resuelva pavi-mentar la travesía o dotarla de un firme de mejores condicio-nes que el que pueda ser construido por el Departamento de Transportación y Obras Públicas, el Secretario podrá hacer entrega al municipio del trozo correspondiente a la travesía. La entrega o traspaso de las travesías de los municipios al Secretario de Transportación y Obras Públicas, o viceversa, deberá constar en acta de la sesión que con tal objeto celebre el concejo municipal. Dicha acta deberá ser firmada también por el representante del Secretario de Transportación y Obras Pú-blicas que entregue o reciba la travesía, copia de la cual se enviará al Secretario de Transportación y Obras Públicas y al Secretario de Estado.
No surge del expediente ante nos que el Municipio hu-biera remitido una declaración al Secretario de Transpor-tación y Obras Públicas, por conducto del Secretario de Es-tado, exceptuándose de la aplicación de las disposiciones estatutarias contenidas en los Arts. 1-7 de la Ley Núm. 49. (35)
Lo planteado por los peticionarios, a los efectos de que la controversia de autos se resuelve a base de lo pautado por este Tribunal en Ortiz Carrasquillo v. Municipio de Naguabo, supra, carece de mérito. Estimamos que los hechos *711que tuvo este Tribunal en dicho caso son distinguibles de los que evaluamos en esta ocasión. En dicha oportunidad determinamos la responsabilidad por un desperfecto en un camino vecinal que ocasionó un accidente vehicular. Aque-lla controversia no presentó discusión alguna sobre la res-ponsabilidad del Municipio por un defecto en una acera que transcurre paralela a una travesía.
No obstante, los hechos que enfrentamos en Vélez v. La Capital, supra, son muy parecidos a los de autos. En dicha ocasión concluimos que el gobierno de la capital era res-ponsable por una caída sufrida por un peatón mientras transitaba por una acera en Santurce. Tomamos en consi-deración el lenguaje claro y expreso de la Resolución Conjunta Núm. 16, supra. Su Sec. 2 establecía, en un lenguaje muy similar al contenido en el Art. 2 de la Ley Núm. 49, supra, que las zonas urbanizadas a ambos lados de las tra-vesías estarían bajo la jurisdicción del gobierno de la capital. En dicha ocasión determinamos que dentro del concepto “zonas urbanizadas” quedaban incluidas las ace-ras y reatas o jardineras a ambos lados de las travesías.
Concluimos que la acera paralela a la carretera Núm. PR-111 es jurisdicción y está bajo el control del Municipio de Lares. Tal curso de acción es cónsono con la intención legislativa de mantener vigentes las disposiciones de la Ley Núm. 49, supra, relativas a las travesías de Puerto Rico al momento de promulgar la Ley de Administración, Conservación y Policía de las Carreteras Estatales de Puerto Rico. Esta determinación cumple, además, con nuestro ministerio interpretativo de evaluar y analizar si la intención legislativa de ambos estatutos armonizan en-tre sí.
Finalmente, reiteramos la doctrina establecida por este Tribunal en cuanto a la responsabilidad de los municipios por la condición de sus aceras. Si existía una condición peligrosa en la referida acera, controversia que no estamos resolviendo en este momento, aun cuando ésta *712no hubiera sido causada por el Municipio de Lares, existe un deber de éste de mantenerla en razonable estado de seguridad. El municipio no tiene que mantenerla en un estado perfecto, ni ser un asegurador absoluto de la segu-ridad de todo peatón, pero sí tiene tal deber y obligación.(36)
> HH
A la luz de lo antes expresado, procede confirmar la sen-tencia recurrida emitida por el Tribunal de Circuito de Apelaciones y devolver el caso al Tribunal de Primera Ins-tancia, Sala Superior de Utuado, para ulteriores procedi-mientos, en conformidad con lo aquí dispuesto. No es pro-cedente la desestimación de la acción en daños y perjuicios presentada ante el Tribunal de Primera Instancia en contra del Municipio de Lares, por tener éste la jurisdicción y el control de la acera donde ocurrió la caída que sufrió la parte demandante.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

(1) Apéndice I del Recurso de certiorari, págs. 15-17.


(2) íd., págs. 18-19.


(3) íd., págs. 20-24.


(4) 9 L.P.R.A. secs. 12-18.


(5) Ley Núm. 54 de 30 de mayo de 1973 (9 L.P.R.A. see. 2101 et seq.).


(6) Apéndice I del Recurso de certiorari, pág. 30.


(7) Apéndice VI del Recurso de certiorari, págs. 85-88.


(8) 9 L.P.R.A. sec. 17.


(9) En dicho caso, la parte demandante presentó una acción de daños y perjui-cios contra el Estado Libre Asociado de Puerto Rico y el Municipio de Naguabo por un accidente ocurrido a consecuencia de un desperfecto en una carretera de ese municipio. Concluimos que para determinar lo que constituye una carretera estatal sujeta a la responsabilidad del Estado hay que recurrir al Art. 1-02 de la Ley de Administración, Conservación y Policía de las Carreteras Estatales de Puerto Rico, 9 L.P.R.A. see. 2102. Resolvimos que de acuerdo con el mencionado artículo la carre-tera donde ocurrió el accidente no le pertenecía al Estado Libre Asociado de Puerto Rico, sino al municipio.


(10) Apéndice I del Recurso de certiorari, pág. 14.


(11) Apéndice III del Recurso de certiorari, págs. 67-77.


(12) En esa ocasión, este Tribunal entendió en la controversia de si el Pueblo de Puerto Rico o el Gobierno de la Capital le era responsable a la parte demandante de los daños y perjuicios sufridos a consecuencia de una caída en la acera de la avenida José de Diego en Santurce. Concluimos que la intención legislativa detrás de la Resolución Conjunta Núm. 16 de 27 de abril de 1933 (1932-1933 Leyes de Puerto Rico 655) era traspasar al Pueblo de Puerto Rico el control y el dominio de las calles y travesías utilizadas por vehículos de cualquier clase para transitar. Sin embargo, dicha resolución dispuso expresamente que las zonas urbanizadas a ambos lados de las calles y las travesías traspasadas quedarían bajo la jurisdicción y el dominio del Gobierno de la capital. Estas zonas urbanizadas incluían las aceras y las reatas o jardineras.


(13) Apéndice V del Recurso de certiorari, pág. 84.


(14) Apéndice IV del Recurso de certiorari, págs. 78-82.


(15) 32 L.P.R.A. Ap. IV, R. 11.


(16) Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991).


(17) íd.


(18) E.L. Chiesa, Tratado de Derecho Probatorio, San Juan, Pubs. J.T.S., 2000, T. II, pág. 1139.


(19) íd.


(20) Irizarry v. J & J Cons. Prods., Co., Inc., 150 D.P.R. 155 (2000); Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991).


(21) 31 L.P.R.A. sec. 14.


(22) Irizarry v. J & J Cons. Prods., Co., Inc., supra.


(23) Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999).


(24) Piñero v. A.A.A., 146 D.P.R. 890 (1998).


(25) Pueblo v. Zayas Rodríguez, supra.


(26) id.


(27) Andino v. Fajardo Sugar Co., 82 D.P.R. 85 (1961).


(28) Véase 1917 Leyes de Puerto Rico 357-358.


(29) El Comisionado del Interior pasó a ser el Secretario de Obras Públicas, a tenor con la Ley Núm. 6 de 24 de julio de 1952 (3 L.P.R.A. sees. 32-33), y éste, a su vez, el Secretario de Transportación y Obras Públicas por virtud del Plan de Reor-ganización Núm. 6 de 1971 (3 L.P.R.A. Ap. III).


(30) 9 L.P.R.A. sec. 13.


(31) 9 L.P.R.A. see. 2102.


(32) 19 McQuillin, Municipal Corporations 3er ed., Sec. 54.25.30, pág. 122 (1994). Véase también la Sec. 54.35.30.


(33) 9 L.P.R.A. sec. 15.


(34) 9 L.P.R.A. sec. 17.


(35) 9 L.P.R.A. sees. 12-18.


(36) Del Toro v. Gob. de la Capital, 93 D.P.R. 481 (1966); Oliver v. Municipio de Bayamón, 89 D.P.R. 442 (1963); Vélez v. Gobierno de la Capital, supra; Davidson v. H.I. Hettinger & Co., 62 D.P.R. 301 (1943). Véase, también, McQuillin, supra, Sec. 54.43.